PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary which required him to serve one month in segregation and pay an indeterminate amount of restitution for a violation of OAR 291-105-015(4), assault.
Petitioner contends that the evidence was not sufficient to support a finding that he assaulted another inmate and did not act in self defense. We disagree. The nature of the injuries to the other inmate, a prior challenge to a fight and the hearing officer’s evaluation of the credibility of the witness are sufficient evidence to support the finding.
Petitioner’s second contention is that there is no authority for ordering restitution of “one-half of the medical expenses incurred when the final cost is established.” The record does not state what the amount of restitution will be. Respondent concedes error but urges that we not reach the issue because it was not timely voiced. It is clear error on the face of the record. Kelly v. OSP, 76 Or App 392, 708 P2d 650 (1985); Lundy v. OSP, 27 Or App 665, 557 P2d 58 (1976).
Finding of rule violation affirmed; remanded for reconsideration of restitution.